Citation Nr: 1114343	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-50 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1955 to September 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2009 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran withdrew the request in writing in January 2010.  See 38 C.F.R. § 20. 702 (e) (2009).   

In June 2010 and October 2010, the Board remanded the claim for further development. 


FINDINGS OF FACT

1.  Prior to December 10, 2010, the Veteran's bilateral hearing loss was manifested in May 2007 by numerical designations of levels VI and V in the right and left ears and  in May 2009 by levels VII and IV in the right and left ears.  

2.  Starting December 10, 2010, the Veteran's bilateral hearing loss was manifested by numerical designations of level IX and VII in the right and left ears.  


CONCLUSION OF LAW

The criteria for a staged increased rating of 50 percent, but not higher, have been met effective December 10, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In correspondence in May 2009, the RO provided a notice that did not satisfy the requirements outlined in Vazquez-Flores.  The RO informed the Veteran of the types of evidence that would be considered and the respective responsibilities of the Veteran and VA to obtain that evidence.  The notice requested evidence on the impact of the disability on the Veteran's employment and provided a general description of how a disability rating is assigned.  The notice did not provide the specific audiometric test criteria for rating hearing loss.  In order to determine whether to proceed with the adjudication, the Board will examine whether the error was prejudicial to the appellant. 

In this case, the Board finds that the notice error was not prejudicial.  In a July 2009 notice of disagreement and in a written statement to VA in October 2009, the Veteran and his spouse reported the symptoms that he experienced and the effect they have on him.  The Veteran also submitted the results of a VA audiometric test obtained in January 2010.   Although adjudicative documents may not substitute for proper notice, the RO provided specific rating criteria in a December 2009 statement of the case (SOC).  Accordingly, the Board concludes that the Veteran had actual knowledge of the rating criteria and is reasonably expected to understand what is required to substantiate the claim.  Therefore, the notice error was not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained additional examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Navy construction battalion as a builder.  He contends that his bilateral hearing loss is more severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
An alternative method of rating exceptional patterns of hearing impairment is set forth in 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating assigned will be obtained from either Table VI or Table VIa, whichever results in the higher numeral.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

VA outpatient treatment records in March and August 2006 showed that the Veteran used commercial hearing aids for the past five years and was issued new hearing aids at a VA clinic.   

In May 2007, a VA contract audiologist noted the Veteran's military duties in construction and his report of deteriorating hearing acuity over the past 50 years.  The Veteran reported that he used hearing aids for 25 years and had difficulty understanding conversational speech especially in high background noise.  An otoscopic examination was normal.  Puretone hearing acuity thresholds were measured as 55, 70, 55, and 65 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 70, 60, 55, and 65 decibels at the same frequencies in the left ear.  The average thresholds were 61.25 decibels in the right ear and 62.50 decibels in the left ear.  Speech discrimination scores were 64 percent in the right ear and 92 percent in the left ear.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level VI in the right ear from Table VI and level V in the left ear from Table VIa.  
In June 2007, the RO granted service connection and an increased rating of 20 percent, effective the date of claim.  

The RO received the Veteran's claim for an increased rating in April 2009.  The Veteran stated that he experienced increased difficulty hearing conversations in crowds and while watching television.  He also noted that he no longer participated in some activities because of his hearing loss.  

In May 2009, a VA audiologist noted the Veteran's reports of hearing difficulty.  Puretone hearing acuity thresholds were measured as 55, 60, 60, and 60 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 45, 65, 60, and 60 decibels at the same frequencies in the left ear.  The average thresholds were 58.75 decibels in the right ear and 57.5 decibels in the left ear.  Speech discrimination scores were 56 percent in the right ear and 80 percent in the left ear.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level VII in the right ear and level IV in the left ear both from Table VI and Table VIa.  

In a July 2009 notice of disagreement, the Veteran noted that current test showed a decrease in overall hearing acuity and a greater loss in speech recognition.  The Veteran did not identify the date and location of this testing, although the May 2009 tests did show some decreased speech recognition compared to testing in 2007.  

In an October 2009 letter, the Veteran's spouse noted that the Veteran ran his own business and was a very socially engaging person with only a minor impact of his long standing hearing loss until the most recent several months when he ceased socializing and had difficulty conversing on the telephone with family members.  He reduced his business activities in part because he needed his spouse as a conversation interpreter.   The spouse contended that the most recent VA testing did not indicate this sharp deterioration in hearing acuity.  

In January 2010, a VA audiologist performed audiometric testing that did not include measurements at 3000 Hz.  The audiologist did not discuss the impact of the Veteran's hearing acuity on his employment capacity and acknowledged that the test was not adequate for rating purposes.  Puretone hearing acuity thresholds were measured as 60, 70, and 70 decibels at 1000, 2000, and 4000 Hz respectively in the right ear and 50, 70, and 65 decibels at the same frequencies in the left ear.  The averages of three thresholds were 67 decibels in the right ear and 62 decibels in the left ear.  Speech discrimination scores were 68 percent in the right ear and 76 percent in the left ear.  

On December 10, 2010, a VA audiologist noted a review of the claims file the Veteran's reports of hearing difficulty manifested by an inability to hear conversations in all situations.  The Veteran also reported that he could not hear movies or television and avoided activities because of his hearing disability.  He further reported that his hearing aids were not effective.  The audiologist noted that there was no history of organic ear disease, surgery, or ear trauma and summarized the results of the testing since 2007.   On examination, puretone hearing acuity thresholds were measured as 65, 70, 60, and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 55, 60, 70, and 70 decibels at the same frequencies in the left ear.  The average thresholds were 66.25 decibels in the right ear and 63.75 decibels in the left ear.  Maryland CNC Speech discrimination scores were 38 percent in the right ear and 58 percent in the left ear.  The audiologist diagnosed moderate to severe sensorineural hearing loss and noted that speech discrimination skills were "poor."  The examiner also entered the following in the report: "Description of Speech Recognition Performance" "Excellent (normal) 100-94 percent" in both ears.   

In a February 2011 supplemental statement of the case, the RO interpreted the audiometric test results using 100 percent as the bilateral speech discrimination factor in Table VI.   These values are completely inconsistent with previous test results and with the Veteran's lay statements of increased difficulty hearing conversations.  The Board concludes that the correct values are 38 percent and 58 percent in the right and left ears because these values were specifically labeled as Maryland CNC test results, were far more consistent with earlier test results, and were consistent with the audiologist's evaluation of poor speech recognition skills.    Therefore, the numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level IX in the right ear and level VII in the left ear from Table VI. 

In March 2011, the Veteran submitted additional statements from his spouse, mother-in law, and daughter.  The Veteran's spouse restated the symptoms and impact on the Veteran's daily life as she reported in October 2009.  The spouse noted that the Veteran was completely dependent on her presence in all activities, even when conversing with his physician.  The mother-in-law and daughter noted that the Veteran was withdrawn from family events because of an inability to communicate.  

The Board concludes that a rating in excess of 20 percent prior to December 2010 is not warranted.  The percentage evaluation from Table VII from the May 2007 examination of levels VI and V warranted a 20 percent rating.  The May 2009 results of levels VII and IV warranted a 20 percent rating.  The January 2010 examination was not adequate because threshold values at 3000 Hz were not recorded.  Even if the Board were to extrapolate graphical data and approximate the threshold at 3000 Hz, the numerical values would be VI and IV and result in a 20 percent rating.  

However, the Board concludes that a rating of 50 percent, but not greater, is warranted effective December 10, 2010.   Applying the numerical designations of IX and VII obtained on that date to Table VII results in a rating of 50 percent.   

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hearing loss results in a unique disability that is not addressed by the rating criteria.  There is no evidence of frequent hospitalization or treatment other than the use of hearing aids.  The Veteran does experience difficulty hearing conversations and audiovisual presentations that have a negative impact on family socialization and requires assistance of another person for interpretation in his craft business both in person and on the telephone.  However, the Veteran's hearing disability is not so severe as to preclude him from creating his crafts or exposing him to hazards in or out of the home.  For example, the Veteran did not report that he is unable to drive an automobile or hear warnings from smoke alarms or sirens.  The Board concludes that the 50 percent schedular rating adequately contemplates his social and occupational impairment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A staged rating of 50 percent but not higher, effective December 10, 2010, for bilateral hearing loss is granted, subject to the legal criteria governing the payment of monetary benefits.
 
____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


